Exhibit 10.2
EXECUTION COPY
AMENDED AND RESTATED SEVERANCE AGREEMENT
          This Amended and Restated Severance Agreement (this “Agreement”),
effective as of July 15, 2008, is made between ABM Industries Incorporated, a
Delaware corporation (the “Company”), and the individual executing this
Agreement as the Executive on the signature page (the “Executive”).
RECITALS
     A. The Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company;
     B. The Company recognizes that the possibility of a Change in Control
exists and that such possibility, and the uncertainty it may create among
management, may result in the distraction or departure of management personnel,
to the detriment of the Company and its stockholders, including a reduction of
the value received by stockholders in a Change in Control transaction;
     C. The Executive and the Company are party to a Severance Agreement dated
December 13, 2005 (the “Prior Agreement”);
     D. The parties desire to amend and restate the Prior Agreement to reflect
changes required to comply with Section 409A and Section 162(m) of the Code;
     E. The Company desires to assure itself of both present and future
continuity of management and to establish fixed severance benefits for certain
of its senior executives, including the Executive, applicable in the event of a
Change in Control; and
     F. The Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company. Accordingly, the Company and
the Executive agree as follows:
     1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “After-Tax Amount” means the amount to be received by an Executive
determined on an after-tax basis taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law and any applicable federal,
state and local income and employment taxes.
          (b) “Base Pay” means the Executive’s annual base salary rate as in
effect at the time a determination is required to be made under Section 4.

 



--------------------------------------------------------------------------------



 



          (c) “Board” means the Board of Directors of the Company; any action of
the Board herein contemplated will be valid if adopted by a majority of the
total number of directors then in office or a majority of the Incumbent
Directors and, for purposes of interpreting, amending or waiving any portion of
this Agreement, may be adopted by a majority of the Incumbent Directors by
written action, whether or not unanimous, or may be delegated by specific action
of the Board of Directors after the date hereof to any directorate committee
comprised solely of Incumbent Directors who are also Independent Directors.
          (d) “Cause” means that, prior to any termination, the Executive shall
have:
               (i) been charged with a crime involving fraud, embezzlement or
theft in connection with Executive’s duties or in the course of Executive’s
employment with the Company or any Subsidiary or been convicted of a felony;
               (ii) intentionally breached his fiduciary obligations to the
Company or any securities laws applicable to the Company; or
               (iii) committed intentional wrongful engagement in any
Competitive Activity;
and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive will be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but will be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive will not be deemed to have
been terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the Board at a
meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board after consultation with outside counsel, there is clear and
convincing evidence that the Executive had committed an act constituting “Cause”
as herein defined and specifying the particulars thereof in reasonable detail.
Nothing herein will limit the right of the Executive or Executive’s
beneficiaries to contest the validity or propriety of any such determination.
          (e) “Change in Control” means that during the Term any of the
following events occurs, provided that the occurrence of such event constitutes
a “change in effective ownership or control” of the Company, as defined in
Section 409A:
               (i) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) (A) is or becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 35% of the combined voting power of the
then-outstanding Voting Stock of the Company or succeeds in having nominees as
directors elected in an “election contest”

2



--------------------------------------------------------------------------------



 



within the meaning of Rule 14a-12(c) under the Exchange Act and (B) within
18 months after either such event, individuals who were members of the Board of
Directors of the Company immediately prior to either such event cease to
constitute a majority of the members of the Board of Directors of the Company;
or
               (ii) a majority of the Board ceases to be comprised of Incumbent
Directors; or
               (iii) the consummation of a reorganization, merger,
consolidation, plan of liquidation or dissolution, recapitalization or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in any such case, (A) no
Person (other than the Company, any entity resulting from such Business
Transaction or any employee benefit plan (or related trust) sponsored or
maintained by the Company, any Subsidiary or such entity resulting from such
Business Transaction) beneficially owns, directly or indirectly, 35% or more of
the combined voting power of the then-outstanding shares of Voting Stock of the
entity resulting from such Business Transaction or, if it is such entity, the
Company and (B) at least one-half of the members of the Board of Directors of
the entity resulting from such Business Transaction were Incumbent Directors at
the time of the execution of the initial agreement providing for such Business
Transaction.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Competitive Activity” means the Executive’s participation,
without the written consent signed by an officer of the Company and authorized
by the Board, in the management of any business enterprise if (i) such
enterprise engages in substantial and direct competition with the Company and
such enterprise’s sales of any product or service competitive with any product
or service of the Company amounted to 10% of such enterprise’s net sales for its
most recently completed fiscal year and if the Company’s net sales of said
product or service amounted to 10% of the Company’s net sales for its most
recently completed fiscal year or (ii) the primary business done or intended to
be done by such enterprise is in direct competition with the business of
providing facility services in any geographic market in which the Company
operates. “Competitive Activity” will not include the mere ownership of
securities in any such enterprise and the exercise of rights appurtenant
thereto, if such ownership is less than 5% of the outstanding voting securities
or units of such enterprise.
          (h) “Employee Benefits” means the benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans,

3



--------------------------------------------------------------------------------



 



programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.
          (i) “ERISA” means the Employee Retirement Income Security Act of 1976,
as amended
          (j) “Excess Parachute Payment” means a payment that creates an
obligation for Executive to pay excise taxes under Section 280G of the Code or
any successor provision thereto.
          (k) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (l) “Good Reason” means the occurrence of one or more of the following
events:
               (i) Failure to elect or reelect or otherwise to maintain the
Executive in the office or the position he had with the Company immediately
prior to a Change in Control, or a substantially equivalent or better office or
position than that which he had with the Company immediately prior to the Change
in Control, in either such case with the Company, any legal successor to the
Company or, if the Company merges with or into another entity with substantial
operations, with respect to the business of the Company and its Subsidiaries
substantially as conducted immediately prior to the Change in Control;
               (ii) Failure of the Company to remedy any of the following within
30 calendar days after receipt by the Company of written notice thereof from the
Executive: (A) a significant adverse change in the nature or scope of the
authorities, powers or functions attached to the position with the Company which
the Executive held immediately prior to the Change in Control, (B) a material
reduction in the Executive’s Base Pay, (C) a material reduction in the
Executive’s Incentive Pay Opportunity or Incentive Pay Target, or (D) the
termination or denial of the Executive’s rights to material Employee Benefits or
a material reduction in the scope or value thereof, unless such termination or
reduction referred to in clauses (B), (C) or (D) applies on a substantially
similar basis to all executives of the Company and its parent entities or such
right is replaced with a right with a substantially similar scope or value;
               (iii) The liquidation, dissolution, merger, consolidation or
reorganization of the Company or the transfer of all or substantially all of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 11(a);
               (iv) If the Executive’s principal residence at the time in
question is within 35 miles of the Company’s headquarters or the headquarters of
the Subsidiary

4



--------------------------------------------------------------------------------



 



that is Executive’s employer, the Company requires the Executive to have
Executive’s principal location of work changed to any location that is in excess
of 50 miles from such residence without Executive’s prior written consent; or
               (v) Without limiting the generality or effect of the foregoing,
any material breach of this Agreement or any Other Employment Agreement (as
defined in Section 6) by the Company or any successor thereto which is not
remedied by the Company within 10 calendar days after receipt by the Company of
written notice from the Executive of such breach.
A termination of employment by the Executive for one of the reasons set forth in
clauses (i) — (v), above, will not constitute “Good Reason” unless, within the
60-day period immediately following the occurrence of such Good Reason event,
the Executive has given written notice to the Company specifying in reasonable
detail the event or events relied upon for such termination and the Company has
not remedied such event or events within 10 days of the receipt of such notice.
The Company and the Executive may mutually waive in writing any of the foregoing
provisions with respect to an event or events that otherwise would constitute
Good Reason.
          (m) “Incumbent Directors” means the individuals who, as of the date
hereof, are Directors of the Company and any individual becoming a Director
subsequent to the date hereof whose election, nomination for election by the
Company’s shareholders or appointment was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board.
          (n) “Incentive Pay” means compensation in addition to Base Pay
determined by reference to one or more performance measures, whether payable in
cash, securities or otherwise.
          (o) “Incentive Pay Opportunity” means the maximum amount of Incentive
Pay that the Executive would receive pursuant to any Incentive Pay Plan in
existence immediately prior to a Change in Control (disregarding the effects of
the Change in Control, including without limitation increased depreciation or
amortization, financing expense and transaction costs), assuming satisfaction of
all thresholds or other conditions thereto established (i) prior to the Change
in Control or (ii) after the Change in Control either (A) with the Executive’s
specific prior written approval or (B) by action of a committee of the Board
comprised solely of Independent Directors.

5



--------------------------------------------------------------------------------



 



          (p) “Incentive Pay Plan” means any plan, program, agreement or
arrangement (excluding employee stock options, restricted stock or other rights
the value of which is determined solely by reference to the value of the
Company’s common stock).
          (q) “Incentive Pay Target” means the amount or value of Incentive Pay
the Executive would have received assuming that the Incentive Pay Plans in
effect immediately prior to the Change in Control continue unchanged and are
satisfied at the target level and, if applicable, any conditions to entitlement
to payment at the target level thereunder that are not measured by the Company’s
results of operation are satisfied at the target level.
          (r) “Independent Directors” means directors who qualify as
“independent” directors under then-applicable New York Stock Exchange rules
applicable to compensation committees (whether or not the Company’s securities
continue to be listed for trading thereon).
          (s) “Other Agreement” means an agreement, contract or understanding
(including any option or equity plan or agreement) other than this Agreement,
heretofore or hereafter entered into by the Executive with the Company or any
Subsidiary.
          (t) “Retirement Plans” means the benefit plans of the Company that are
intended to be qualified under Section 401(a) of the Code and any supplemental
executive retirement benefit plan or any other plan that is a successor thereto
as such Retirement Plans were in effect immediately prior to the Change in
Control and if the Executive was a participant in such Retirement Plan
immediately prior to the Change in Control.
          (u) Section 162(m) means Section 162(m) of the Code, and the
regulations and guidance promulgated thereunder, or any successor statute.
          (v) Section 409A means Section 409A of the Code, and the regulations
and guidance promulgated thereunder, or any successor statute.
          (w) “Severance Period” means the period of time commencing on the date
of the first occurrence of a Change in Control and continuing until the earlier
of (i) the second anniversary of the occurrence of the Change in Control and
(ii) the Executive’s death.
          (x) “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the outstanding Voting Stock.
          (y) “Term” means the period commencing as of the date hereof and
expiring on the close of business on December 31, 2008; provided, however, that
(i) commencing on January 1, 2009 and each January 1 thereafter, the term of
this Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or the
Executive shall have given notice that it or the Executive, as the case may be,
does not wish to have the Term extended; (ii) if a Change in Control occurs
during the Term, the Term will expire

6



--------------------------------------------------------------------------------



 



on the last day of the Severance Period; and (iii) subject to Section 3(c), if,
prior to a Change in Control, the Executive ceases for any reason to be a
full-time employee of the Company, thereupon without further action the Term
shall be deemed to have expired and this Agreement will immediately terminate
and be of no further effect.
          (z) “Termination Date” means the date on which the Executive’s
employment is terminated (the effective date of which will be the date of
termination, or such other date that may be specified by the Executive if the
termination is pursuant to Section 3(b)).
          (aa) “Voting Stock” means securities entitled to vote generally in the
election of directors.
          (bb) “Welfare Benefits” means Employee Benefits that are provided
under any “welfare plan” (within the meaning of Section 3(1) of ERISA) of the
Company, and fringe benefits and other perquisites of employment, such as car
allowances, club dues, financial planning and product discounts.
     2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 3(c), this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement will become immediately operative.
     3. Termination Following a Change in Control. (a) In the event of the
occurrence of a Change in Control, the Executive’s employment may be terminated
by the Company during the Severance Period and the Executive will be entitled to
the benefits provided by Section 4 unless such termination is the result of the
occurrence of one or more of the following events:
               (i) The Executive’s death;
               (ii) if the Executive becomes permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect for, or applicable to, the Executive
immediately prior to the Change in Control; or
               (iii) Cause.
If, during the Severance Period, the Executive’s employment is terminated by the
Company other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), the
Executive will be entitled to the benefits provided by Section 4, provided that
such termination constitutes a “separation from service” as defined in
Section 409A.
          (b) In the event of the occurrence of a Change in Control, the
Executive may terminate employment with the Company during the Severance Period
for

7



--------------------------------------------------------------------------------



 



Good Reason with the right to severance compensation as provided in Section 4
regardless of whether any other reason, other than Cause, for such termination
exists or has occurred, including without limitation other employment.
          (c) Nothing in this Agreement will (i) be construed as creating an
express or implied contract of employment, changing the status of Executive as
an employee at will, giving Executive any right to be retained in the employ of
the Company, or giving Executive the right to any particular level of
compensation or benefits or (ii) interfere in any way with the right of the
Company to terminate the employment of the Executive at any time with or without
Cause, subject in either case to the obligations of the Company under this
Agreement.
     4. Severance Compensation. (a) If, following the occurrence of a Change in
Control, the Company terminates the Executive’s employment during the Severance
Period other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if the
Executive terminates Executive’s employment pursuant to Section 3(b) (any such
termination, a “Triggering Termination”), provided that such Triggering
Termination constitutes a “separation from service” as defined in Section 409A,
the Company will pay to the Executive the amounts described in Annex A within
five business days after the Termination Date (subject to the provisions of
Section 4(d) of this Agreement) and will continue to provide to the Executive
the benefits described in Annex A for the periods described therein.
          (b) Without limiting the rights of the Executive at law or in equity,
if the Company fails to make any payment or provide any benefit required to be
made or provided hereunder on a timely basis, the Company will pay interest on
the amount or value thereof at an annualized rate of interest equal to the
“prime rate” as set forth from time to time during the relevant period in The
Wall Street Journal “Money Rates” column, plus 200 basis points, compounded
monthly, or, if less, the maximum rate legally allowed. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.
          (c) Unless otherwise expressly provided by the applicable plan,
program or agreement, after the occurrence of a Change in Control, the Company
will pay in cash to the Executive a lump sum amount equal to the sum of (i) any
unpaid Incentive Pay that has been earned, accrued, allocated or awarded to the
Executive for any performance period that by its terms as in effect prior to a
Triggering Termination has been completed (any such period, a “Completed
Performance Period”) (regardless of whether payment of such compensation would
otherwise be contingent on the continuing performance of services by the
Executive) and (ii) the Pro Rata Portion of the Incentive Pay Target in effect
for any subsequent performance period. For this purpose, “Pro Rata Portion”
means (x) the number of days from and including the first day immediately
following the last day of the immediately preceding Completed Performance Period
to and including the Termination Date, divided by (y) the total number of days
in such subsequent performance period. Such payments will be made at the earlier
of (x) the date prescribed for payment pursuant to the applicable plan, program
or agreement and (y)

8



--------------------------------------------------------------------------------



 



within five business days after the Termination Date, and will be payable and
calculated disregarding any otherwise applicable vesting requirements.
          (d) To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following the Executive’s termination of
employment shall instead be paid on the first business day after the date that
is six months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier). In addition, for purposes of this Agreement,
each amount to be paid or benefit to be provided shall be construed as a
separate identified payment for purposes of Section 409A, and any payments
described in Annex A that are due within the “short term deferral period” as
defined in Section 409A shall not be treated as deferred compensation unless
applicable law requires otherwise.
     5. Limitations on Payments and Benefits. Notwithstanding any provision of
this Agreement or any Other Agreement to the contrary, if any amount or benefit
to be paid or provided under this Agreement or any Other Agreement would be an
Excess Parachute Payment (including after taking into account the value, to the
maximum extent permitted by Section 280G of the Code, of the covenants in
Section 8 hereof), but for the application of this sentence, then the payments
and benefits to be paid or provided under this Agreement and any Other Agreement
will be reduced to the minimum extent necessary (but in no event to less than
zero) so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction will not be made if such reduction would result in Executive receiving
an After-Tax Amount less than 90% of the After-Tax Amount of the severance
payments he or she would have received under Section 4 or under any Other
Agreement without regard to this clause. Whether requested by the Executive or
the Company, the determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence, and the value to be assigned to the Executive’s
covenants in Section 8 hereof for purposes of determining the amount, if any, of
the Excess Parachute Payment will be made at the expense of the Company by the
Company’s independent accountants or benefits consultant. The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 5 will not of itself limit or otherwise
affect any other rights of the Executive pursuant to this Agreement or any Other
Agreement. In the event that any payment or benefit intended to be provided is
required to be reduced pursuant to this Section 5, the Executive will be
entitled to designate the payments and/or benefits to be so reduced in order to
give effect to this Section 5, provided, however, that payments that do not
constitute deferred compensation within the meaning of Section 409A shall be
reduced first. The Company will provide the Executive with all information
reasonably requested by the Executive to permit the Executive to make such
designation. In the event that the Executive fails to make such designation
within 10 business days after receiving notice from the Company of a reduction
under this Section 5, the Company may effect such reduction in any manner it
deems appropriate.

9



--------------------------------------------------------------------------------



 



     6. No Mitigation Obligation; Other Agreements. (a) The Company hereby
acknowledges that it will be difficult and may be impossible for the Executive
to find reasonably comparable employment following the Termination Date.
Accordingly, the payment of the severance compensation by the Company to the
Executive in accordance with the terms of this Agreement is hereby acknowledged
by the Company to be reasonable, and the Executive will not be required to
mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise, nor will any profits, income, earnings or other
benefits from any source whatsoever create any mitigation, offset, reduction or
any other obligation on the part of the Executive hereunder or otherwise, except
as expressly provided in Paragraph 2(E) of
Annex A.
          (b) A termination of employment pursuant to Section 3(a), 3(b) or 3(c)
will not affect any rights that the Executive may have pursuant to any
agreement, policy, plan, program or arrangement of the Company or Subsidiary
providing Employee Benefits, which rights will be governed by the terms thereof.
To the extent that the Executive receives payments by reason of his or her
termination of employment pursuant to any other employment or severance
agreement or employee plan (collectively, “Other Employment Agreements”), the
amounts otherwise receivable under Section 4 will be reduced by the amounts
actually paid pursuant to the Other Employment Agreements, but not below zero,
to avoid duplication of payments so that the total amount payable or value of
benefits receivable hereunder and under the Other Employment Agreements is not
less than the amounts so payable or value so receivable had such benefits been
paid in full hereunder.
     7. Legal Fees and Expenses. It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
in connection with any dispute arising under this Agreement because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any proceeding designed to deny, or to recover from, the Executive
the benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such dispute or
proceeding. Without respect to whether the Executive prevails, in whole or in
part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all reasonable attorneys’ and related
fees and expenses incurred by the Executive in connection with any of the
foregoing; provided that, in regard to such matters, the Executive has not acted
in bad faith or with no colorable claim of success. The Executive shall promptly
submit a written request for reimbursement of such expenses, but in no event
later than ninety days following the date on which such expenses were incurred,
accompanied by such evidence of fees and expenses incurred as the Company may
reasonably require, and such reimbursements will be made within ten business
days after delivery of the Executive’s written requests for payment.

10



--------------------------------------------------------------------------------



 



     8. Competitive Activity; Confidentiality; Nonsolicitation. (a) For the
period following the Termination Date specified in Paragraph (3) of Annex A (the
“Non-Competition Period”), subject to the Executive’s receipt of benefits under
Section 4, the Executive will not, without the prior written consent of the
Company, which consent will not be unreasonably withheld, engage in any
Competitive Activity.
          (b) During the Term, the Company agrees that it will disclose to
Executive its confidential or proprietary information (as defined in this
Section 8(b)) to the extent necessary for Executive to carry out Executive’s
obligations to the Company. The Executive hereby covenants and agrees that
Executive will not, without the prior written consent of the Company, during the
Term and two years thereafter disclose to any person not employed by the
Company, or use in connection with engaging in competition with the Company, any
confidential or proprietary information of the Company. For purposes of this
Agreement, the term “confidential or proprietary information” will include all
information of any nature and in any form that is owned by the Company and that
is not publicly available (other than by Executive’s breach of this
Section 8(b)) or generally known to persons engaged in businesses similar or
related to those of the Company. Confidential or proprietary information will
include, without limitation, the Company’s financial matters, customers,
employees, industry contracts, strategic business plans, product development (or
other proprietary product data), marketing plans, and all other secrets and all
other information of a confidential or proprietary nature. For purposes of the
preceding two sentences, the term “Company” will also include any Subsidiary
(collectively, the “Restricted Group”). The obligations imposed by this Section
8(b) will not apply (i) during the Term, in the course of the business of and
for the benefit of the Company, (ii) if such confidential or proprietary
information has become, through no fault of the Executive, generally known to
the public or (iii) if the Executive is required by law to make disclosure
(after giving the Company notice and an opportunity to contest such
requirement).
          (c) The Executive hereby covenants and agrees that for a period ending
one year after the Termination Date Executive will not, without the prior
written consent of the Company, which consent will not unreasonably be withheld
as to Executive’s personal assistant, on behalf of Executive or on behalf of any
person, firm or company, directly or indirectly, attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Restricted Group to give up, or to not commence, employment or a business
relationship with the Restricted Group.
          (d) Executive and the Company agree that the covenants contained in
this Section 8 are reasonable under the circumstances and subject to the
provisions of Section 14 of this Agreement. Executive acknowledges and agrees
that the remedy at law available to the Company for breach of any of Executive’s
obligations under this Section 8 would be inadequate and that damages flowing
from such a breach may not readily be susceptible to being measured in monetary
terms. Accordingly, Executive acknowledges, consents and agrees that, in
addition to any other rights or remedies that the Company may have at law, in
equity or under this Agreement, upon adequate proof of Executive’s violation of
any such provision of this Agreement, the Company will be

11



--------------------------------------------------------------------------------



 



entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage.
     9. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.
     10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
     11. Successors and Binding Agreement. (a) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company will have no liability
to pay any amount so attempted to be assigned, transferred or delegated.
     12. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the

12



--------------------------------------------------------------------------------



 



Secretary of the Company) at its principal executive office and to the Executive
at Executive’s principal residence, or to such other address as any party may
have furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.
     13. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Delaware and federal law, without
giving effect to the principles of conflict of laws of such State, except as
expressly provided herein. In the event the Company exercises its discretion
under Section 8(d) to bring an action to enforce the covenants contained in
Section 8 in a court of competent jurisdiction where the Executive has breached
or threatened to breach such covenants, and in no other event, the parties agree
that the court may apply the law of the jurisdiction in which such action is
pending in order to enforce the covenants to the fullest extent permissible.
     14. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, including without limitation Section 8 hereof, the remainder
of this Agreement and the application of such provision to any other person or
circumstance will not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal will be reformed to the extent (and only to
the extent) necessary to make it enforceable, valid or legal. If any covenant in
Section 8 should be deemed invalid, illegal or unenforceable because its time,
geographical area, or restricted activity, is considered excessive, such
covenant will be modified to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.
     15. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. The headings used in this Agreement are intended for convenience or
reference only and will not in any manner amplify, limit, modify or otherwise be
used in the construction or interpretation of any provision of this Agreement.
References to Sections are to Sections of this Agreement. References to
Paragraphs are to Paragraphs of an Annex to this Agreement. Any reference in
this Agreement to a provision of a statute, rule or regulation will also include
any successor provision thereto.
     16. Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Sections 3(c), 4,
5, 7, 8, 9, 10, 11(b), 16 and 18 will survive any termination or expiration of
this Agreement or the termination of the Executive’s employment following a
Change in Control for any reason whatsoever.

13



--------------------------------------------------------------------------------



 



     17. Beneficiaries. The Executive will be entitled to select (and change, to
the extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof in accordance with Section 12. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the “Executive” will be deemed, where
appropriate, to the Executive’s beneficiary, estate or other legal
representative.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.
     19. Section 409A. To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A. This Agreement will be
administered in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Section 409A will have no force and
effect until amended to comply with Section 409A (which amendment may be
retroactive to the extent permitted by Section 409A and may be made by the
Company without the consent of the Executive). Prior to any Change in Control,
the Company and the Executive will agree to any amendment of this Agreement
approved by the Board based on the advice of Skadden, Arps, Slate, Meagher &
Flom, LLP or any other nationally recognized law firm designated by the Board
that such amendment, if implemented, is or is reasonably likely to reduce any
adverse effect on the Company or the Executive of any rule, regulation or IRS
interpretation of Section 409A and that such firm is recommending similar
changes or provisions to its other clients that have change-in-control,
severance or employment agreements or plans.
[Remainder of this page is intentionally left blank]

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

                  ABM INDUSTRIES INCORPORATED    
 
           
 
  By:   /s/ Linda Chavez     
 
     
 

   
 
  Title:   Chair of the Compensation Committee of the Board of Directors    
 
                EXECUTIVE    
 
                /s/ Henrik C. Slipsager    

 



--------------------------------------------------------------------------------



 



Annex A
SEVERANCE COMPENSATION, ETC.
     (1) A lump sum payment in an amount equal to two times the sum of (A) Base
Pay (at the rate in effect for the year in which the Termination Date occurs),
plus (B) Incentive Pay Target (or, if the Incentive Pay Target shall not have
been established or shall be reduced after a Change in Control, the highest
aggregate Incentive Pay Target as in effect for any of the three fiscal years
immediately preceding the year in which the Change in Control occurred).
     (2) (A) For any Welfare Benefits that the Executive was receiving or
entitled to receive immediately prior to the Termination Date (or, if greater,
immediately prior to the reduction, termination or denial described in
Section 1(1)(ii)) that are considered to be “reimbursement arrangements” covered
under Section 1.409A-1(b)(9)(iv)(A) of the Code:

  (i)   for a period of 18 months following the Termination Date (the
“Continuation Period”), the Company will arrange to provide the Executive with
Welfare Benefits substantially similar to those that the Executive was receiving
or entitled to receive immediately prior to the Termination Date (or, if
greater, immediately prior to the reduction, termination, or denial described in
Section 1(l)(ii)) except that the level of any such Welfare Benefits to be
provided to the Executive may be reduced in the event of a corresponding
reduction generally applicable to all similarly situated recipients of or
participants in such Welfare Benefits. If and to the extent that any benefit
described in this Paragraph 2 is not or cannot be paid or provided under any
policy, plan, program or arrangement of the Company or any Subsidiary, as the
case may be, then the Company will itself pay or provide for the payment to the
Executive, Executive’s dependents and beneficiaries, of such Welfare Benefits
along with, in the case of any benefit described in this Paragraph 2 that is
subject to tax because it is not or cannot be paid or provided under any such
policy, plan, program or arrangement of the Company or any Subsidiary, an
additional amount such that after payment by the Executive, or Executive’s
dependents or beneficiaries, as the case may be, of all taxes so imposed, the
recipient retains an amount equal to such taxes. Such tax payment will be made
to the Executive by the Company no later than December 31st of the year in which
the Executive remits such tax payments to the appropriate taxing authorities.

16



--------------------------------------------------------------------------------



 



  (ii)   the Company will pay to the Executive, in a lump sum within the time
period described in Section 4(a), an amount equal to the difference between
(1) the present value of the continuation of such benefits for 18 months and
(2) the present value of the benefits the Executive will receive under
Paragraph 2(A)(i).

          (B) Notwithstanding the foregoing, or any other provision of the
Agreement, for purposes of determining the period of continuation coverage to
which the Executive or any of Executive’s dependents is entitled pursuant to
Section 4980B of the Code under the Company’s medical, dental and other group
health plans, or successor plans, the Executive’s “qualifying event” will be the
termination of the Continuation Period and the Executive will be considered to
have remained actively employed on a full-time basis through that date,
provided, however, that (1) with respect to health benefits the continuation
period will in all events terminate on the 18-month anniversary of the
termination date as so determined and (2) the Company will pay, or reimburse the
Executive for, all COBRA continuation costs during such period.
          (C) For purposes of the immediately preceding sentence and for
purposes of calculating service or age to determine the Executive’s eligibility
for welfare benefits, including benefits under any retiree medical benefits or
life insurance plan or policy, the Executive will be considered to have remained
actively employed on a full-time basis through the termination of the
Continuation Period.
          (D) For any Welfare Benefits that the Executive was receiving or
entitled to receive immediately prior to the Termination Date (or, if greater,
immediately prior to the reduction, termination, or denial described in
Section 1(1)(5)) that are not considered to be “reimbursement arrangements”
covered under Section 1.409A-1(b)(9)(iv)(A) of the Code, the Company shall pay
to the Executive, within the time period described in Section 4(a), in a lump
sum, an amount equal to the present value of the continuation of such benefits
for 18 months following the Termination Date.
          (E) Welfare Benefits otherwise receivable by the Executive pursuant to
this Paragraph 2 will be reduced to the extent comparable Welfare Benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive’s Termination Date, and any such Welfare Benefits
actually received by the Executive will be reported by the Executive to the
Company.
     (3) The Non-Competition Period contemplated by Section 8(a) will be
12 months from the Termination Date.

17